Citation Nr: 9909885	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  96-38 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness.

2.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness.

3.  Entitlement to service connection for stomach problems, 
claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel

INTRODUCTION

The veteran had active service from June 1982 to July 1991, 
including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
for service connection for headaches, fatigue, memory loss 
and stomach problems, to include as due to undiagnosed 
illness related to his service in the Persian Gulf.  The 
veteran timely appealed the determination to the Board.

In a September 1997 rating decision, the RO established 
service connection for headaches due to undiagnosed illness, 
and assigned a 10 percent, for this disability, effective 
November 2, 1994.  In a letter dated later that month, the RO 
notified the veteran of the determination and provided him 
his appellate rights.  Inasmuch as the maximum benefit 
available has been awarded, i.e. service connection, this 
claim is not before the Board.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

Finally, in the December 1997 VA psychiatric examination 
report, the psychiatrist noted that the veteran complained 
that he was unable to work, in part due to his service-
connected headaches.  In light of the veteran's wartime 
service, the Board finds that the record raises alternative 
inferred claims of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability and to nonservice-connected pension benefits.  See 
38 C.F.R. §§ 3.151(a), 3.155 (1998); Pritchett v. Derwinski, 
2 Vet. App. 116, 122 (1992); Ferraro v. Derwinski, 1 Vet. 
App. 326, 333-34 (1991).  These issues are referred to the RO 
for appropriate action.





REMAND

The veteran contends that service connection is warranted for 
fatigue, memory loss and stomach problems because each of 
these conditions is related to his period of active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

As a preliminary matter, the Board notes that, effective 
February 3, 1995, VA adopted a final rule, 38 C.F.R. § 3.117 
(1995), to establish the regulatory framework necessary for 
the Secretary to pay compensation under the authority granted 
by the Persian Gulf War Veterans' Benefits Act.  60 Fed. Reg. 
6665 (1995).  That rule initially provided for a two-year 
presumptive period for undiagnosed illness.  Effective April 
29, 1997, however, VA amended 38 C.F.R. § 3.117 to extend 
through the year 2001 the presumptive period for which any 
such disability may become manifest to a compensable degree.  
62 Fed. Reg. 23129 (1997).  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  A review of the 
claims folder shows that the RO considered these claims the 
former schedular criteria.  Thus, the Board finds that a 
remand for consideration of the claims under the revised 
schedular standard is warranted.

The Board also finds that the evidence of record does not 
appear sufficient to evaluate the veteran's claims for 
service connection for fatigue, memory loss and stomach 
problems due to undiagnosed illness under the governing 
criteria.  

Under 38 C.F.R. § 3.317(a)(1) (1998), compensation may be 
paid to a Persian Gulf veteran who "exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms," that it cannot, by history, physical 
examination, and laboratory tests be attributed to any known 
clinical diagnosis.  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
should be considered chronic for purposes of adjudication.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to, headaches, joint pain, and gastrointestinal signs 
or symptoms.  38 C.F.R. § 3.317(b).  

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months. 
38 C.F.R. § 3.317.

Claims of service connection for chronic disability resulting 
from Persian Gulf service (and due to an undiagnosed illness) 
related to exposure to environmental agents while in the 
Persian Gulf are subject to the adjudicative procedures set 
forth in the Veterans Benefits Administration (VBA) Circular 
20-92-29 (Revised July 2, 1997).  In essence, this 
publication directs an RO, in receipt of a veteran's claim, 
to "undertake all required development action, including 
requesting a VA general medical examination."  With regard 
to nonmedical (lay) evidence, it is noted that records or 
reports of time lost from work, changes in physical 
appearance, changes in physical abilities, and changes in 
mental and emotional attitude are helpful in support of a 
Persian Gulf War claim.  

In addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  In 
general, the guidelines require a VA examiner to detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should then identify all diagnosed conditions 
arising from the symptoms, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not part of a known clinical diagnosis.  
In that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

A review of the record reveals that the veteran was examined 
by VA in connection with his claims for service connection 
for fatigue, memory loss and stomach problems in April 1996 
and December 1997.  The Board observes that a review of the 
evidence of record reveals that the examinations do not 
comport with the requirements of the mandatory guidelines for 
Gulf War disability examinations conducted in connection with 
this appeal because, with the exception of the December 1997 
VA psychiatric examination, they do not indicate whether the 
symptoms reported are attributable to a diagnosis disorder.  
In the December 1997 VA examination report, the psychiatrist 
opined that the veteran's fatigue was due to undiagnosed 
illness; however, it is unclear whether the examiner 
conducted a physical examination of the veteran.  
Accordingly, the Board concludes that the examinations are 
inadequate.  Furthermore, the veteran has not been apprised 
of the importance of submitting lay statements and other 
evidence to support his claims.  

In addition, the Board observes that, in the April 1996 
gastrointestinal examination report, the examiner indicated 
that the frequency of the veteran's bowel movements were 
"increased" after having severe headaches.  The examiner 
also commented that increased frequency of bowel movements 
might be related to physical pain in the form of headaches.  
As noted above, service connection has been established for 
headaches.  In this regard, the Board notes that the law 
provides that a veteran is entitled to service connection for 
a disease or injury incurred in or aggravated by service, 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998), 
or for a disability which is proximately due to or the result 
of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (1998).  In addition, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that when aggravation 
of a nonservice-connected disorder is proximately due to or 
the result of a service-connected disability, such veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation [under the provisions of 38 C.F.R. 
3.310(a)].  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  
Thus, the RO must consider whether the veteran's service-
connected headaches caused or aggravated his stomach 
problems.

The Board also notes that, in an August 1996 rating decision, 
the RO denied service connection for nausea, diarrhea and 
blood in stools.  In a VA Form 9, Appeal to the Board of 
Veterans' Appeals, dated and received later that same month, 
the veteran asserted that he had each of these disorders due 
to his service in the Persian Gulf.  The Board considers his 
August 1996 VA Form 9 to be a Notice of Disagreement (NOD) 
with respect to the claims of entitlement to service 
connection for nausea, diarrhea and blood in stools pursuant 
to 38 C.F.R. § 20.201 (1998); the RO, however, has not issued 
to the veteran a Statement of the Case (SOC) with respect to 
any of these claims.

In the September 1997 rating decision, the RO also denied 
service connection for loss of concentration and for a 
psychiatric disorder.  In written argument dated in November 
1997, the veteran's representative contended that service 
connection was warranted for each of these conditions.  The 
Board considers the November 1998 written argument to be an 
NOD with respect to the claims of entitlement to service 
connection for loss of concentration and a psychiatric 
disorder due to undiagnosed illnesses pursuant to 38 C.F.R. 
§ 20.201.  However, the RO has not issued to the veteran an 
SOC with respect to these claims.  Finally, in January 1998, 
the RO denied service connection for joint pain as due to 
undiagnosed illness.  In written argument dated in February 
1998, the veteran's representative maintained that service 
connection was warranted for this condition.  The Board 
accepts the February 1998 written argument as an NOD with the 
denial of service connection for joint pain pursuant to 
38 C.F.R. § 20.201.  Again, however, the RO has not issued 
the veteran a SOC with respect to this claim.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since December 1996, from 
the VA Medical Center in Greenville, 
South Carolina, as well as from any other 
facility or source identified by the 
veteran.  However, if any such records 
are not available, or the search any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO should issue the veteran a 
Statement of the Case with respect to his 
claims of entitlement to service 
connection for nausea, diarrhea, blood in 
stools, loss of concentration, a 
psychiatric disorder and joint pain, to 
include notification of the need to 
timely file a substantive appeal to 
perfect his appeals on these issues.

3.  The RO should contact the veteran and 
request that he clarify whether he wishes 
to be afforded a personal hearing.  If 
the veteran responds in the affirmative, 
the RO should take action in accordance 
with current applicable procedures.

4.  The RO should also contact the 
veteran and request that he submit signed 
statements from persons having personal 
knowledge of his disabilities which 
include the following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew the 
veteran during the Persian Gulf War or 
after separation from military service 
will be considered.  Each person's name 
and complete address must clearly be 
shown.  Each statement should describe 
exactly what the person observed and 
mention specific dates and places.  A 
person on active duty at the time should 
include his or her service number and 
military unit.

5.  Following completion of the above 
development, the veteran should be 
afforded VA medical examination by 
appropriate specialist(s) to identify all 
signs and symptomatology that the veteran 
claims to experience on a chronic basis 
as a result of his service in the Persian 
Gulf.  

A complete history, which includes the 
time of initial onset and the frequency 
and duration of manifestation of each 
claimed disability, should be elicited 
from the veteran.  However, the RO must 
provide the examiner(s) with the 
veteran's claims folder, including a copy 
of this REMAND, for review in connection 
with the claims, and the report should 
reflect consideration of the veteran's 
pertinent medical history.  All 
specialized testing should be completed 
as deemed necessary by the examiner(s).  
The examination(s) must conform to the 
criteria for conducting Persian Gulf War 
examinations contained in the February 6, 
1998 memorandum described above to 
determine the nature and extent of any 
symptomatology attributable to Persian 
Gulf syndrome, to include fatigue, memory 
loss and stomach problems. The examiner 
should then expressly state which 
symptoms and abnormal physical findings 
can be attributed to a known clinical 
diagnosis and which cannot be attributed 
to a known clinical diagnosis.  For those 
symptoms and conditions which are not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2) 
(see above).  Finally, the examiner(s) 
should express an opinion as to when such 
a symptom or condition initially 
manifested itself and whether it is to be 
regarded as "chronic" (i.e. as having 
existed for six months or more or as 
having resulted in intermittent episodes 
of improvement and worsening over a six-
month period).  In addition, with respect 
to the veteran's claim for service 
connection for stomach problems, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
that this condition was caused or 
worsened by the veteran's service-
connected headaches.

The report of the examination(s) should 
be typewritten.  The examiner(s) must set 
forth the rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If actions taken are deficient in 
any manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims of 
entitlement to service connection for 
fatigue, memory loss and stomach 
problems, including as secondary to his 
experiences in the Persian Gulf War, in 
light of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  In doing so, 
the RO must specifically consider 
38 C.F.R. § 3.310 and 3.317 (1998) as 
well as 38 U.S.C.A. § 1154(b) (West 1991) 
and 38 C.F.R. § 3.304 (1998).  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

8.  If any benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished an 
appropriate Supplemental Statement of the 
Case (to include citation to any 
additional pertinent legal authority) and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.  However, the 
appellant and his representative are 
reminded that Board review over any issue 
not currently in appellate status (to 
include the claims for service connection 
for nausea, diarrhea, blood in stools, 
loss of concentration, a psychiatric 
disorder and joint pain, each asserted as 
due to undiagnosed illness) may be 
obtained only if a timely notice of 
disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


